Citation Nr: 1017550	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-08 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right hip disability, 
to include as secondary to service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from December 1959 to 
March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claim of entitlement to service connection for a 
right hip disability, to include as secondary to service-
connected right knee disability.  The appellant submitted a 
Notice of Disagreement in October 2007 and timely perfected 
his appeal in March 2008.

In December 2008, the appellant presented sworn testimony 
during a personal hearing in North Little Rock, Arkansas, 
which was chaired by the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the appellant's claims file.


FINDING OF FACT

The preponderance of the evidence supports a finding that the 
appellant's current right hip disability, to include 
osteoarthritis, is the result of his service-connected right 
knee disability.


CONCLUSION OF LAW

A right hip disability, to include osteoarthritis, was 
incurred in or aggravated by active military service, or is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310(a) (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The appellant's claim of entitlement to service connection 
for a right hip disability, to include osteoarthritis, has 
been granted.  As such, the Board finds that any error 
related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant contends that he currently suffers from a right 
hip disability, to include osteoarthritis, which is secondary 
to his service-connected right knee disability.  The Board 
concurs.

Relevant Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal connection between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2009).  Secondary service connection may 
also be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See 71 FR 52744 (Sept. 7, 2006) (codified at 
38 C.F.R. § 3.310(c)); Allen v. Brown, 8 Vet. App. 374 
(1995).  

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Allen, supra.

Discussion

As the appellant has limited his claim to entitlement to 
service connection for a right hip disability on a secondary 
basis, the Board will not address the question of direct 
service connection.

Initially, the Board notes that review of the claims file 
indicates the appellant has been diagnosed with right hip 
degenerative joint disease (DJD), status post right hip 
arthroplasty.  See VA Medical Center (VAMC) Treatment Record, 
May 31, 2007; VAMC Treatment Record, October 9, 2007; VAMC 
Treatment Record, June 16, 2009.  Accordingly, element (1) 
under Wallin has been satisfied.  See Wallin, supra.

The claims file also indicates that the appellant is 
currently service-connected for residuals of a right knee 
injury with degenerative changes and residuals of right knee 
arthroplasties.  The appellant contends that his current 
right hip disability is secondary to his service-connected 
right knee.  Thus, element (2) under Wallin has been 
satisfied.  Id.

Turning to crucial element (3), evidence of a medical nexus 
establishing a connection between the service-connected right 
knee disability and the right hip disability, the evidence of 
record presents multiple medical opinions.  In support of his 
claim, the appellant submitted several private medical 
opinions.  In May 2008, P.A.T., M.D. stated that due to his 
right knee injury, the appellant currently suffers from 
eversion of the right foot and leg, which was the genesis of 
his right hip problems.  Dr. P.A.T. opined that the 
appellant's right hip problems "developed as a result of the 
malalignment associated with the knee injuries and subsequent 
procedures."  See Private Treatment Record, P.A.T., M.D., 
May 12, 2008.
In July 2008, J.G.S., M.D. noted that between April 2005 and 
April 2006, the appellant began to develop right hip problems 
due to his altered gait.  Dr. J.G.S. opined that "[I]n 
reviewing what I have of his records and his history that he 
has given me today, I do feel that it is medically possible 
that the altered gait of the malaligned total knee 
arthroplasty and subsequent revision would exacerbate a hip 
condition that resulted in his need for a total hip 
arthroplasty."  See Private Treatment Record, J.G.S., M.D., 
July 25, 2008.

With respect to the appellant's own contentions that he began 
to suffer right hip pain following his right knee surgeries, 
the Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition, 
(2) the lay person is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  The Board finds that the 
appellant's lay statements in the present case are supported 
by the post-service treatment records.

Evidence against the appellant's claim consists of the 
September 2007 VA joints examination.  Initially, the Board 
notes that it appears the VA examiner misstated the evidence.  
While a diagnosis of DJD of the right hip was rendered, the 
VA examiner opined that DJD was due to a right hip injury in 
service, rather than secondary to the appellant's service-
connected right knee disability.  See VA Joints Examination 
Report, September 7, 2007.  Review of the record indicates 
that the appellant suffered an injury to the left hip in 
service, not the right.  Therefore, the VA examiner's opinion 
is clearly not credible.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As indicated above, the Board does not 
find the VA examination report to be credible in determining 
the nature and etiology of the appellant's right hip 
disability.  However, the private opinions submitted by the 
appellant are thorough and based on the evidence of record.  
Further, there is no credible medical evidence of record 
against the appellant's claim.  Accordingly, the Board finds 
that element (3) under Wallin has been satisfied.

Conclusion

In sum, for the reasons and bases stated above, the Board 
concludes that the medical evidence is at least in equipoise 
as to whether the appellant's right hip disability is 
secondary to his service-connected right knee disability.  
Therefore, the appellant's claim of entitlement to service 
connection for a right hip disability is granted.


ORDER

Entitlement to service connection for a right hip disability, 
to include as secondary to service-connected right knee 
disability, is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


